Citation Nr: 0336552	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-12 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to special monthly compensation by reason of 
needing regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Togus, Maine, regional office (RO) of the Department of 
Veterans Affairs (VA) that denied claims of entitlement to 
special monthly compensation based on needing regular aid and 
attendance or on account of being housebound.  

In April 2003, the veteran and his wife testified at a video 
hearing before the undersigned.  At this hearing the 
appellant raised the issues of entitlement to service 
connection for cervical and thoracic spine disabilities.  
These issues have not, however, been developed for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate action.


REMAND

As indicated above, the veteran testified at an April 2003 
video hearing.  At that time, the veteran argued that one of 
his theories of entitlement to special monthly compensation 
by reason of being in need of regular aid and attendance or 
on account of being housebound was the paralysis brought on 
by his February 2001 cervical spine surgery.  While the 
veteran is not service connected for a cervical disability, 
he argued that VA should have granted service connection for 
cervical and thoracic spine disabilities at the same time it 
granted service connection for his low back strain with 
herniated nucleus pulposus because his service connected low 
back disorder caused and/or aggravated these disorders.

As to the veteran's claim for special monthly compensation on 
account of being housebound, controlling laws and regulations 
provide, in part, that he is only entitled to be paid at the 
housebound rate if he has a single permanent disability rated 
100 percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17) and he:  (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems; or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  See 38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(d) (2003).  

Accordingly, in view of the claims presented at the April 
2003 video hearing, and because the veteran does not 
currently meet the statutory criteria to qualify for 
housebound status, the Board cannot adjudicate the claim of 
entitlement to special monthly compensation by reason of 
being housebound without the RO first adjudicating the claims 
of entitlement to service connection for cervical spine and 
thoracic spine disabilities.  Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Therefore, the Board finds that 
adjudication of the claim of entitlement to special monthly 
compensation by reason of the veteran being housebound must 
be stayed pending the RO's adjudication of his claims of 
entitlement to service connection for cervical and thoracic 
spine disabilities.  Id. 

As to both the claims of entitlement to special monthly 
compensation by reason of being in need of regular aid and 
attendance and on account of being housebound, the Board next 
notes that prior to the veteran filling his claims in 
February 2001, Congress enacted the Veterans Claims 
Assistance Act of 2000 (hereinafter, "VCAA"), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA and its 
implementing regulations include notification provisions.  
Specifically, they require VA to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant and any 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which, part, if any VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

Despite the VCAA having been in effect for several years, 
neither the veteran nor his representative were specifically 
provided notification by the RO of the VCAA and the effect it 
had on the claims.  Moreover, in Disabled Am. Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Federal Circuit Court of Appeals invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (2003) and thereby foreclosed the Board's 
ability to remedy an RO's failure to provide the veteran with 
adequate VCAA notice, such as was attempted at the April 2003 
video hearing.  

Therefore, remanding the issue on appeal is required for the 
RO to undertake all necessary steps to insure that the 
veteran is provided adequate VCAA notice as required by 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should note that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
Therefore, since this case is being remanded for additional 
development and to cure procedural defects, the RO must take 
this opportunity to inform the veteran that a full year is 
allowed to respond to a VCAA notice.

On remand, the RO should undertake any additional action 
deemed necessary to ensure that the requirements of the new 
law have been satisfied.  That action should include, among 
other things, obtaining any outstanding evidence identified 
by the veteran and obtaining another VA examination to obtain 
medical opinion evidence necessary to adjudicate the claims.  
See 38 U.S.C.A. § 5103A (West 2002).

As to missing evidence, the Board notes that a review of the 
record on appeal shows the following evidence filled by the 
veteran and/or obtained by the RO in support of the 
appellant's claims: treatment records from Edwin Maurin, 
M.D., of Main Neurosurgery, dated from January 2001 to May 
2001 (these records show his pre and post operative care 
surrounding February 2001 cervical spine surgery); an April 
2001 Aid and Attendance Questionnaire signed by Dr. Maurin, 
with and without notes by the veteran; a July 2001 VA Aid and 
Attendance examination report; and undated private treatment 
records received by the RO in December 2001.  A review of the 
record on appeal also shows numerous contemporary letters 
from John Scamman, M.D.  At his video hearing, the veteran 
identified the following health care providers who may have 
records relevant to his claims that have not been associated 
with the record on appeal:  Dr. Martin Point; Dr. Erica Hal; 
the physical therapist he had seen since his February 2001 
cervical spine surgery; Dr. Edward Moore; South Portland 
Neurology; The Maine Medical Center; and the Saco, Maine 
satellite office of The Maine Medical Center.  In addition, 
while the veteran testified that, since the 1970's, he 
received all of his medical care from either fee based health 
care providers or other private physicians because he was not 
permitted to obtain medical care at the VA medical center.  
He did not, however, identify the names of the fee based 
physicians he saw who could have medical evidence in support 
of his claims.  Therefore, on remand, the veteran needs to be 
asked to provide the names and addresses of his fee based 
physicians.  Thereafter, the RO needs to obtain and associate 
with the record on appeal copies of these physicians records 
as well as the records held by the already identified private 
doctors and hospitals.  See 38 U.S.C.A. § 5103A(d).

As to obtaining medical opinion evidence, the Board notes 
that, while the veteran was earlier afforded a VA examination 
in connection with his current claim and he filled an Aid and 
Attendance Questionnaire from his private physician, neither 
examination report provided VA with sufficient medical 
opinion evidence to determine if the appellant meets the 
statutory requirements for special monthly compensation by 
reason of being in need of regular aid and attendance or on 
account of being housebound under 38 U.S.C.A. §§ 1502, 1521; 
38 C.F.R. §§ 3.23, 3.351 solely because of his service 
connected disabilities.  Therefore, on remand, the veteran 
should also be afforded a new VA examination.  

Therefore, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, sending the veteran a letter 
notifying him that he has one year to 
submit pertinent evidence needed to 
substantiate his claims.  The date of 
mailing the letter to the veteran begins 
the one year period.  Inform the veteran 
that the RO will hold the case in 
abeyance until the one year period has 
elapsed, or until he waives in writing 
any remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one year 
waiting period.  Further, regardless of 
whether the veteran submits additional 
evidence or argument in support of his 
claims, if he desires to expedite Board 
review of his claims, he must personally 
and specifically waive in writing any 
remaining response time.  PVA.

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him since February 2001 for his claimed 
disabilities.  He should also identify 
any health care provider who can offer an 
opinion linking any current cervical 
and/or thoracic disorder to his active 
duty service.  The RO should also inform 
the veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  Obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal, 
including all treatment records from Dr. 
Edwin Maurin of Maine Neurosurgery, Dr. 
John Scamman, Dr. Martin Point, Dr. Erica 
Hal, his physical therapist, Dr. Edward 
Moore, South Portland Neurology, The 
Maine Medical Center, the Saco, Maine 
satellite office of The Maine Medical 
Center, and all fee based physicians.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a regular aid and attendance and 
housebound examination.  Send the claims 
folder to the examiner for review.  Based 
on the results of the examination and a 
review of the claims folder, the examiner 
must address the following questions 
based solely on his service-connected 
disabilities:

(i).  Is the veteran helpless or is 
so nearly helpless as to require the 
regular aid and attendance of 
another person?

(ii)  Is the veteran blind or is so 
nearly blind as to have corrected 
visual acuity of 5/200 or less, in 
both eyes, or concentric contraction 
of the visual field to 5 degrees or 
less? 

(iii).  Is the veteran a patient in 
a nursing home because of 
incapacity?

(iv).  Is the veteran unable to 
dress or undress himself?  Is the 
veteran unable to keep himself 
ordinarily clean?  Does he require 
frequent adjustment of any special 
prosthetic or orthopedic appliances?  
Is he unable to feed himself?  Is he 
unable to attend to the wants of 
nature?  Does he require assistance 
on a regular basis to protect him 
from hazards or dangers incident to 
his daily environment? 

(v).  Is the veteran suffering from 
a condition which, through its 
essential character, actually 
requires that he remain in bed? 

(vi).  Is the veteran substantially 
confined to his dwelling and the 
immediate premises or, if 
institutionalized, to the ward or 
clinical area?  Is it reasonably 
certain that the disability or 
disabilities and resultant 
confinement will continue throughout 
his lifetime?  

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination.  
Send the claims folder to the examiner 
for review.  Based on the results of the 
examination and a review of the claims 
folder, the examiner must opine whether 
it is at least as likely as not that any 
diagnosed cervical and/or thoracic 
disorder is related to his active duty 
service.  The examiner must also opine 
whether it is at least as likely as not 
that any current cervical and/or thoracic 
disorder is caused or aggravated by the 
appellant's service connected lumbar 
disorder.  A complete rationale must be 
offered for any opinion expressed.

5.  After the development requested has 
been completed, the RO should review the 
VA examination report to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  The RO should adjudicate the claims 
of entitlement to service connection for 
cervical spine and thoracic spine 
disabilities.  Thereafter, the RO should 
reconsider the claims of entitlement to 
special monthly compensation by reason of 
being in need of regular aid and 
attendance or on account of being 
housebound.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


